DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “A method … is provided.”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by OH et al. (US Patent Application, Pub. No.: US 2019/0034764 A1).
In regards to claim 1, OH discloses a method of training a student model corresponding to a teacher model (See pg. 3, paragraph [0036]), the method comprising: training the student model corresponding to the teacher model where the teacher model is obtained through training by taking first input data as input data and taking a corresponding output data as an output target, the training of the student model being implemented by taking second input data as input data and taking the corresponding output data as an output target (See pg. 3, paragraph [0040]; pg. 6, paragraph [0075]; and pg. 8, paragraph [0096]), and wherein the second input data is data obtained due to changing of the first input data (See pg. 1, paragraph [0016] and pg. 7, paragraph [0085]).
In regards to claim 2, OH discloses the method, wherein the training of the student model comprises: training the student model by iteratively decreasing a difference between an output of the teacher model and an output of the student model (See pg. 8, paragraph [0096]).
In regards to claim 3, OH discloses the method, wherein a difference function for calculating the difference is determined based on a data correlation between the first input data and the second input data (See pg. 6, paragraph [0078]).
In regards to claim 4, OH discloses the method, wherein the difference function is MK-MMD (See pg. 6, paragraph [0078]).
In regards to claim 5, OH discloses the method, wherein a Logit loss function and a characteristic loss function are calculated by using the difference function in the training of the student model (See pg. 3, paragraph [0044] and pg. 5, paragraph [0063]).
In regards to claim 6, OH discloses the method, wherein a Logit loss fanction and a characteristic loss function are calculated by using the difference function in the training of the student model (See pg. 3, paragraph [0044]).
In regards to claim 7, OH discloses the method, where a Softmax loss function is calculated in the training of the student model (See pg. 3, paragraph [0044] and pg. 5, paragraph [0063]).
In regards to claim 8, OH discloses the method, wherein a Softmax loss function is calculated in the training of the student model (See pg. 3, paragraph [0044] and pg. 5, paragraph [0063]).
In regards to claim 9, OH discloses the method, wherein the first input data comprises one of image data, voice data or text data (See pg. 6, paragraph [0074] – [0075]).
In regards to claim 10, OH discloses the method, wherein the first input data comprises one of image data, voice data or text data (See pg. 6, paragraph [0074] – [0075]).
In regards to claim 11, OH discloses the method, wherein the first input data comprises one of image data, voice data or text data (See pg. 6, paragraph [0074] – [0075]).
In regards to claim 12, OH discloses the method, wherein the first input data comprises one of image data, voice data or text data (See pg. 6, paragraph [0074] – [0075]).
In regards to claim 13, OH discloses the method, wherein the changing is based on a signal processing corresponding to a type of the first input data (See pg. 1, paragraph [0016] and pg. 7, paragraph [0085]).
In regards to claim 14, OH discloses the method, wherein the teacher model is obtained through training by taking the first input data prior to the changing (See pg. 4, paragraph [0053]).
In regards to claim 15, OH discloses the method, further comprising: developing a new student model through the training of student model without requiring re-training of the teacher model (See pg. 6, paragraph [0071] – [0072]).
In regards to claim 16, OH discloses a data identification method, comprising: performing data identification by using the student model obtained through training by using the method according to claim 1 (See pg. 6, paragraph [0071] – [0072]).
In regards to claim 17, OH discloses a data identification device, comprising: at least one processor configured to implement the method according to claim 16 (See pg. 8, paragraph [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Choi et al. (US Patent Application, Pub. No.: US 2018/0268292 A1) teach learning efficient object detection models with knowledge distillation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652